993 A.2d 868 (2010)
In re Nomination Petition of Kathleen DAHLKEMPER for the Democratic Nomination for U.S. Representative from the 3rd Congressional District.
Appeal of Mel M. Marin.
No. 7 WAP 2010
Supreme Court of Pennsylvania.
April 12, 2010.
Mel M. Marin for Mel M. Marin.
Clifford B. Levine, Shawn N. Gallagher, Thorp Reed & Armstrong, LLP, Pittsburgh, for Kathleen Dahlkemper.

ORDER
PER CURIAM.
AND NOW, this 12th day of May, 2010, the order of the Commonwealth Court is hereby AFFIRMED. Appellant's Notice of and Motion to Proceed In Forma Pauperis and Waive Filing Fees for Appeal is GRANTED. Appellant's Notice of and Motion for Judicial Notice or for Leave for Post-Submission Communication, treated as an Application for Leave to File Post-Submission Communication, is denied as MOOT.
Jurisdiction relinquished.